Citation Nr: 1022274	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right ankle disability prior to February 3, 2010.

2.  Entitlement to a compensable disability rating for a left 
ankle disability prior to February 3, 2010.

3.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability after February 3, 2010.

4.  Entitlement to a disability rating in excess of 10 
percent for a left ankle disability after February 3, 2010.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Oakland, California.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in November 2008 for 
further development and is now ready for appellate review.

During the pendency of the Veteran's appeal, an increased 
evaluation of 10 percent for each of the Veteran's ankle 
disabilities was granted, effective February 3, 2010.  The 
Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarded a 
higher rating but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the claims before 
the Board are whether he is entitled to a compensable rating 
for each of his ankle disabilities prior to February 3, 2010, 
as well as whether he is entitled to a rating in excess of 10 
percent after February 3, 2010.


FINDINGS OF FACT

1.  Prior to February 3, 2010, the Veteran's right and left 
ankle disabilities were manifested by subjective complaints 
of pain and swelling; limitation of motion was not 
demonstrated.

2.  After February 3, 2010, the Veteran's right and left 
ankle disabilities were manifested by moderate limitation of 
motion; marked limitation of motion was not demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to February 3, 2010, the criteria for a compensable 
rating for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5271 
(2009).

2.  Prior to February 3, 2010, the criteria for a compensable 
rating for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5271 
(2009).

3.  From February 3, 2010, the criteria for a disability 
rating in excess of 10 percent for a right ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 
4.71a, Diagnostic Code 5271 (2009).

4.  From February 3, 2010, the criteria for a disability 
rating in excess of 10 percent for a left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2003 that informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in December 2008, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Additionally, in May 2008, 
the Veteran was advised of the diagnostic criteria used to 
rate an ankle disability and the types of evidence considered 
in conjunction therewith, such as the statements from 
employers as to job performance, lost time, or other 
information regarding how his disability affected his ability 
to work.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which were 
subsequently readjuciated in supplemental statements of the 
case, including the most recent March 2010 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained VA outpatient treatment records.  In addition, the 
Veteran submitted statements and private medical evidence on 
his behalf, and, in June 2008, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Specific VA medical examinations relevant to the issues on 
appeal were obtained in March 2003, December 2004, July 2007, 
and February 2010.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's bilateral ankle disabilities since the most recent 
February 2010 VA examination, and the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board also finds the above 
VA examination reports to be thorough and adequate upon which 
to base a decision with regard to the Veteran's claims.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disabilities under the applicable rating criteria.  
Importantly, there is no indication that the Veteran's past 
medical history or any relevant fact was misstated.  

The Board is also satisfied that here was substantial 
compliance with the November 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).   With regard to the private 
treatment records, the RO sent letters to the Veteran in 
December 2008 and in April 2009 asking for him to complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information, so that records from his private 
chiropractor, Dr. R. A., could be obtained.  However, the 
authorization form was not returned, and the Board reminds 
the Veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  With regard to 
the Board's remand directive to obtain records from the U.S. 
Customs and Boarder Protection Agency for the period of 
February 2006 to May 2006, a negative response was received, 
indicating that there were no records pertaining to the 
relevant time period.  Given the efforts taken by the RO to 
obtain additional medical records, as well as the fact that 
more recent VA outpatient treatment records were obtained and 
a new VA examination of the ankles was conducted in February 
2010, the Board finds that the Board's November 2008 remand 
directives were substantially complied with and, thus, there 
is no Stegall violation in this case. 

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, the existence of 
any additional evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that all the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development 
and that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board must consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In evaluating musculoskeletal disabilities, consideration 
must be given to additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 ("functional loss due 
to pain is to be rated at the same level as the functional 
loss when flexion is impeded"); see Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1993).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

I.  Prior to February 3, 2010

In this case, the Veteran's right and left ankle disabilities 
were each rated as noncompensably (0 percent) disabling prior 
to February 3, 2010, under Diagnostic Code 5271, which 
pertains to limitation of motion of the ankle.  In order to 
warrant a compensable rating under Diagnostic Code 5271, the 
evidence must demonstrate moderate limitations of motion of 
the ankle (10 percent disabling).  38 C.F.R. § 4.71a.  Normal 
ranges of motion of the ankle are dorsiflexion from 0 degrees 
to 20 degrees and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2009).  

The Board finds that the criteria for the next higher rating 
under Diagnostic Code 5271 have not been met.  In this 
regard, all three VA examinations conducted within the 
applicable time period showed normal range of motion with 
dorsiflexion to 20 degrees and plantar flexion to 50 degrees.  
See VA examinations of March 2003, December 2004, and July 
2007.  

The Board has considered the Veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, throughout the time period being 
considered, he reported having pain and swelling in the 
ankles.  The Board notes that the Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite the complaints of pain and discomfort as 
noted above, the evidence does not establish additional 
functional impairment such to support a compensable 
evaluation.  In this regard, the evidence does not establish 
an increased level of impairment from the exacerbations.  
Significantly, the March 2003 examination expressly noted 
that there was no change with repetition of motion, and the 
July 2007 VA examination found no obvious fatigue, lack of 
endurance, loss of range of motion, or significant pain on 
the range of motion testing.  Therefore, even considering the 
subjective complaints of pain and swelling, the Board finds 
that the weight of the evidence does not warrant a higher 
rating under DeLuca because additional impairment consistent 
with a higher rating has not been shown.

Notwithstanding the above, the Board has also considered 
other potentially applicable Diagnostic Codes that may 
provide a basis for separate evaluations for the ankles.  
Under 38 C.F.R. § 4.71a, a compensable rating percent will be 
warranted for an ankle disability when there is ankylosis of 
the ankle in plantar flexion, less than 30 degrees (20 
percent disabling under Diagnostic Code 5270). 
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 68 (4th ed. 1987)). As all three VA examinations 
during the period at issue noted normal range of motion of 
both the right and the left ankle, such range of motion is 
inconsistent with a finding of ankylosis, or "immobility and 
consolidation" of a joint.  Accordingly, the Board finds 
that the provisions of Diagnostic Code 5270 pertaining to 
ankylosis are not for application.  

With respect to the provisions of Diagnostic 5272, which 
govern ankylosis of the subastragalar or tarsal joint, they 
are likewise not applicable to the current claim because 
associated symptomatology has not been shown.  For example, 
MRI findings from October 2007 were "normal" and revealed 
"[n]o evidence of bone or joint pathology."  Additionally, 
with regard to Diagnostic Code 5273, malunion of the os 
calcis or astragalus has not been demonstrated.   October 
2007 X-rays confirmed no significant bony or soft tissue 
abnormality.  

Finally, with regard to Diagnostic Code 5274, the medical 
evidence is without complaints of or treatment for an 
astragalectomy of the left ankle, which involves removal of 
the ankle bone.  As indicated above, X-rays and MRI findings 
were without any significant abnormalities, and there is no 
indication in the claims file that the Veteran ever underwent 
an astragalectomy.  In fact, during the July 2007 VA 
examination, it was expressly noted that the Veteran had not 
had any surgery on either ankle.  As such, a rating under 
this provision is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274.  

The Board has also considered whether the Veteran may be 
entitled to a 10 percent rating under the provisions of 
Diagnostic Code 5003.  Under this diagnostic code, a 10 
percent rating may be assigned for noncompensable limitation 
of motion when there is X-ray evidence of degenerative 
arthritis and the limitation of motion is "objectively 
confirmed" by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, in this case, despite the 
Veteran's complaints of pain and swelling of the ankles, 
there is no X-ray evidence of arthritis.  In fact, X-rays 
from December 2004 found that the joint spaces of the ankles 
were maintained, and July 2007 X-rays also demonstrated no 
significant interval change, noting that the osseous 
structures and joint spaces were unremarkable.  Moreover, 
these findings are consistent with October 2007 MRI results, 
which found no evidence of thinning or osteoarthritis or 
degenerative changes.  The claims file is otherwise without 
X-ray evidence of degenerative arthritis within the 
applicable time period.  Therefore, a compensable rating is 
not warranted under the provisions pertaining to arthritis.

In conclusion, the Board finds that prior to February 3, 
2010, the Veteran's bilateral ankle disabilities, each of 
which has been manifested by subjective complaints of pain 
and swelling, did not more nearly approximate the criteria 
required for a higher, compensable rating for either ankle 
under the pertinent regulations.  As such, the appeal is 
denied.

II.  After February 3, 2010

After February 3, 2010, the Veteran was assigned a 10 percent 
rating for each of his service-connected ankle disabilities 
under Diagnostic Code 5271 for moderate limitation of motion 
of the ankle.  A rating in excess of 10 percent will be 
warranted if the evidence demonstrates the following: (1) 
ankylosis under Diagnostic Code 5270; (2) marked limitation 
of motion under Diagnostic Code 5271; (3) ankylosis of the 
subastragalar or tarsal joint under Diagnostic Code 5272; (4) 
malunion of the os calcis or astragalus with marked deformity 
under Diagnostic Code 5273; or (5) astragalectomy under 
Diagnostic Code 5274 (all rated as 20 percent disabling under 
38 C.F.R. § 4.71a).

After carefully considering all of the evidence of record 
pertaining to the time period beginning February 3, 2010, the 
Board finds that a rating in excess of 10 percent is not 
warranted for either ankle.  The February 2010 VA examiner 
remarked that the most recent X-rays and MRI findings did not 
show any significant abnormalities of either ankle; thus a 
higher rating under Diagnostic Codes 5270 (ankylosis in 
dorsiflexion or plantar flexion), 5272 (ankylosis of the 
subastragalar or tarsal joint), 5273 (malunion of the os 
calcis or astragalus), or Diagnostic Code 5274 
(astragalectomy) is not warranted.  

With regard to Diagnostic Code 5271, the Board notes that 
some limitation of ankle motion was demonstrated in the 
February 2010 VA examination.  According to the examination 
report, although the Veteran possessed full plantar flexion 
to 45 degrees, bilaterally, it was noted that left and right 
dorsiflexion was limited to 0 degrees, bilaterally 
(dorsiflexion from 0 degrees to 20 degrees is anatomically 
normal).  

In determining whether his right or left ankle limitation is 
"moderate" or "marked," the Board notes that the VA 
examiner stated that the Veteran was "markedly limited in 
activities of daily living at least as compared to his pre-
injury condition.  He cannot run more than one block without 
developing significant pain and burning in the ankles and the 
feet. . . .  If he walked several blocks he starts to 
develop[ ] discomfort."  

Notwithstanding the VA examiner's characterization that the 
Veteran was markedly limited in his daily activities, the 
Board finds that his symptoms more nearly approximate the 
moderate, rather than marked, limitation of motion.  Despite 
the complaints of pain and discomfort upon running for a 
block and walking for several blocks, it nonetheless clear 
that he was at least able to run or walk for some distance 
prior to the onset of pain.  In addition, the VA examiner 
expressly noted that the Veteran did not need any braces or 
assistive devices for his ankles.  The fact that he was able 
to perform these ambulatory functions without the use of an 
assistive device is suggestive of more moderate limitation of 
range of motion of the ankles.  

Under these circumstances, the Board finds that the next 
higher 20 percent evaluation for marked limitation of motion 
is not warranted for either ankle.  Accordingly, his claims 
for an increased rating above 10 percent for each ankle after 
February 3, 2010, are denied.

Finally, for each of the claims on appeal, in finding that 
the weight of the evidence does not support an assignment of 
a higher rating, the Board has also considered the Veteran's 
statements and testimony asserting that his symptoms are of 
such severity so as to warrant a higher rating.  In this 
case, the Board reiterates that he is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
pertinent evidence of record.  Therefore, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, to be more probative than the Veteran's assessment 
of the severity of his disabilities.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence 
indicates that the Veteran has been employed throughout both 
of the periods on appeal.  See occupational history described 
in the December 2004 VA examination (he was a student and 
also worked 30 hours per week for a delivery company); July 
2007 VA examination (he worked as a customs officer); and the 
most recent February 2010 VA examination (he was still 
employed as a customs officer).  Accordingly, as TDIU has not 
been reasonably raised by the evidence of record or expressly 
by the Veteran himself, the Board finds that the provisions 
of 38 C.F.R. § 4.16 are not for application in this case. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to either the Veteran's right or left 
ankle disability.  Further, the record weighs against a 
finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the 
assigned ratings.  In evaluating his occupational impairment, 
the Board again notes that he has been continually employed 
throughout the appeal.  Moreover, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 Thus, his disability pictures are contemplated by the rating 
schedules, and the assigned schedular evaluations are, 
therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  


ORDER

A compensable disability rating for a right ankle disability 
prior to February 3, 2010, is denied.

A compensable disability rating for a left ankle disability 
prior to February 3, 2010, is denied.

A disability rating in excess of 10 percent for a right ankle 
disability after February 3, 2010, is denied.

A disability rating in excess of 10 percent for a left ankle 
disability after February 3, 2010, is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


